DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
In line 3 of claim 5, “into a scan chain” should be corrected to -- into [[a]] the scan chain--.
Appropriate correction is required.

Claims 7-9 are objected to because of the following informalities:  
In line 3 of claim 7, “plurality of latch element” should be corrected to -- plurality of latch elements--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

In independent claim 1, claim limitation “a test generation module to perform a memory test operation for the memory device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a test generation module” coupled with functional language “to perform a memory test operation for the memory device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 4, 54, 55 and figure 3 for the 35 U.S.C. 112(f) limitation.

In independent claim 1, claim limitation “a repair analysis module to determine memory test/repair data based on the memory test operation” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a repair analysis module” coupled with functional language “to determine memory test/repair data based on the memory test operation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 4, 54, 68 and figure 3 for the 35 U.S.C. 112(f) limitation.

In independent claim 1, claim limitation “the repair analysis module further configures the plurality of latch elements into a scan chain, uses the scan chain to access the memory test/repair data during the test mode of the memory device, and repairs the memory device using the memory test/repair data accessed from the scan chain” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the repair analysis module” coupled with functional language “further configures the plurality of latch elements into a scan chain, uses the scan chain to access the memory test/repair data during the test mode of the memory device, and repairs the memory device using the memory test/repair data accessed from the scan chain” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted

A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 4, 54 and figure 3 for the 35 U.S.C. 112(f) limitation.

In claim 6, claim limitation “a first input configured to receive a corresponding functional data bit of the functional data” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a first input” coupled with functional language “configured to receive a corresponding functional data bit of the functional data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 6 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 9, 48 and figure 2 for the 35 U.S.C. 112(f) limitation.

In claim 6, claim limitation “a second input configured to receive a corresponding memory test/repair data bit of the memory test/repair data” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a second input” coupled with functional language “configured to receive a corresponding memory test/repair data bit of the memory test/repair data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 6 has been interpreted

A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 9, 48 and figure 2 for the 35 U.S.C. 112(f) limitation.

In claim 6, claim limitation “select logic configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “select logic” coupled with functional language “configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 6 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 9 and 58 and figure 4 for the 35 U.S.C. 112(f) limitation.

In claim 7, claim limitation “the select logic is configured to selectively connect one of the first input, the second input, or the third input to the data input of the latch based on the mode of operation of the memory device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the select logic” coupled with functional language “is configured to selectively connect one of the first input, the second input, or the third input to the data input of the latch based on the mode of operation of the memory device” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 7 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 10, 60 and figure 4 for the 35 U.S.C. 112(f) limitation.

In claim 7, claim limitation “a third input coupled to the data output of the latch of a previous latch element in the scan chain” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a third input” coupled with functional language “coupled to the data output of the latch of a previous latch element in the scan chain” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 7 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 10 and figure 2 for the 35 U.S.C. 112(f) limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the plurality of stacked DRAM dies" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20 recites the limitation "the plurality of stacked DRAM dies" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Ajima et al. (US 20200335143 A1) in view of Gupta et al. (US 20080209283 A1).

As per claim 1, Ajima et al. teach a memory device, comprising: a substrate; an interposer disposed over the substrate; a logic die disposed over the interposer; and a plurality of stacked memory dies disposed over the interposer (fig. 3, para. 53, a stacked memory 102 in which a plurality of memory dies MEM (MEM1, MEM2, MEM3, and MEM4) and the logic die LOG are stacked, an interposer 40, and a substrate 50).
However Ajima et al. do not explicitly teach a test generation module to perform a memory test operation for the memory device; a plurality of functional elements comprising a plurality of latch elements, the plurality of functional elements storing functional data in the plurality of latch elements during a functional mode of the memory device; a repair analysis module to determine 
Gupta et al. in an analogous art teach a test generation module to perform a memory test operation for the memory device (fig. 2, para. 22, a test generation module; para. 24, the memory test operation, the test generation module);
a plurality of functional elements comprising a plurality of latch elements, the plurality of functional elements storing functional data in the plurality of latch elements during a functional mode of the memory device (fig. 1, para. 20, when the memory device is in a functional mode, configure the latch components 120-123 to store functional data generated as a result of the functional operations performed by the functional components 110-112);
a repair analysis module to determine memory test/repair data based on the memory test operation, the memory test/repair data comprising a series of bits representing a serial list of memory addresses of faulty memory storage locations of the memory device that are identified during the memory test operation (fig. 2, para. 18, the memory test operation, information generated from the memory test operation as memory test/repair data, the memory test/repair data include, a series of bits representing a serial list of the memory addresses of faulty memory 
a memory address storage module to store the memory test/repair data at the plurality of latch elements during a test mode of the memory device, the memory address storage module comprising a plurality of outputs, each output mapped to an input of a corresponding latch element, and wherein the memory address storage module stores the memory test/repair data by storing, in parallel, each bit of the memory test/repair data to a corresponding latch element via a corresponding output of the plurality of outputs (fig. 2, para. 23, the memory address storage module 206 includes a plurality of outputs, each output coupled to a corresponding latch component (e.g., latch components 110-112) of the memory device 100; para. 24, in memory test mode, a memory test operation, the memory address storage module 206 latches the FADDR value 216 (the memory test/repair data), the memory address storage module 206 then distributes each bit of at least a portion of the FADDR value 216 to a corresponding latch component for storage, each of the bits of the FADDR value 216 may be individually distributed via, e.g., a mapping from the memory address storage module 206 (i.e. in parallel);
wherein the repair analysis module further configures the plurality of latch elements into a scan chain, uses the scan chain to access the memory test/repair data during the test mode of the memory device, and repairs the memory device using the memory test/repair data accessed from the scan chain (para. 16, the latch components connected in sequence to form a scan chain, each of the latch components includes an input to receive memory test/repair data; para. 19, scan the memory test/repair data into the scan chain formed by the latch components; para. 34, memory test operations, memory device can be repaired by using the memory test/repair data).


As per claim 2, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach a memory array to route memory addresses associated with the faulty memory storage locations to alternate memory storage locations (para. 24, the repair analysis 

As per claim 3, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach an external test port coupled to the plurality of latch elements, wherein the memory device configures the plurality of latch elements into a scan chain and scan out the memory test/repair data to an external device via the external test port (fig. 1, para. 34, enabling the set of latch components to be used as a scan chain and an external test device can scan out the memory test /repair data from the set of latch components via the test port 104).

As per claim 4, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach a fuse controller, wherein the memory array reroutes the memory addresses associated with the faulty memory storage locations further based on fuse states of the fuse controller (fig. 1, para. 15, the fuse processor 108 can include any of a variety of fuse mechanisms (e.g., a fuse array) for rerouting memory addresses mapped to a faulty memory storage location to an alternate storage location, the fuse processor 108 includes a processor and related circuitry that selects fuses to blow so as to reroute from faulty memory locations).

As per claim 5, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that the memory address storage module stores the memory test/repair data by configuring the plurality of latch elements into a scan chain and scanning the memory test/repair data into the scan chain (fig. 2, para. 24, the memory address storage module 206 then distributes bits of the FADDR (memory test/repair data) in sequence by scanning the bits of the FADDR into a scan chain formed by the latch components).

As per claim 6, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that each latch element of the plurality of latch elements comprises: a first input configured to receive a corresponding functional data bit of the functional data; a second input configured to receive a corresponding memory test/repair data bit of the memory test/repair data; a latch comprising a data input and a data output; and select logic configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device (Gupta et al., page 5, claim 9, a first latch component comprising: a first input configured to receive a first functional data bit associated with a functional operation of the memory device; a second input configured to receive a first memory test/repair data bit associated with a memory test operation of the memory device; a latch comprising a data input and a data output; and select logic configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device).

As per claim 7, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that the plurality of latch elements is configurable into a scan chain, and wherein each latch element of a subset of the plurality of latch element further comprises: 10a third input coupled to the data output of the latch of a previous latch element in the scan chain; and wherein the select logic is configured to selectively connect one of the first input, the second input, or the third input to the data input of the latch based on the mode of operation of the memory device (Gupta et al., page 5, claim 12, the first latch component is part of a scan chain, and wherein the first latch component further comprises: a third input coupled to the output of a second latch of the scan chain; and wherein the select logic is configured to selectively connect one of the first input, the second input, or the third input to the data input of the latch based on the mode of operation of the memory device). 

As per claim 8, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that the select logic comprises: a first multiplexer comprising an input configured to receive a first control signal, an input coupled to the second input, an input coupled to the third input, and an output; and a second multiplexer comprising an input configured to receive a second control signal, an input coupled to the output of the first multiplexer, an input coupled to the first input, and an output coupled to the data input of the latch (Gupta et al., page 5, claim 13, the select logic comprises: a first multiplexer comprising an input coupled to the second input, an input coupled to the third output, an input configured to receive a first control signal, and an output; and a second multiplexer comprising an input coupled to the output of the first multiplexer, an input coupled to the first input, an input configured to receive a second control signal, and an output coupled to the input of the latch). 

As per claim 9, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that the first control signal is based on a state of the scan chain; and the second control signal is based on the state of the scan chain and the mode of operation of the memory device (Gupta et al, page 6, claim 14, the first control signal is based on a state of the scan chain; and the second control signal is based on the state of the scan chain and an operational mode of the memory device). 

As per claim 10, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that the select logic comprises: a multiplexer comprising an input configured to receive a control signal, an input coupled to the first input, an input coupled to the second input, and an output (fig. 3, para. 28, the multiplexer 304 includes an input to receive a scan_in signal 312 (first input), an input to receive a repair signal 314 (second input), and an output to provide a select one of the scan_in signal 312 or the repair signal 314 based on the scan_en signal 138 (control signal)).

As per claim 11, Ajima et al. and Gupta et al. teach the additional limitations.
Ajima et al. teach that the plurality of stacked DRAM dies are disposed over the logic die (fig. 3, para. 53, a stacked memory 102 in which a plurality of memory dies MEM (MEM1, MEM2, MEM3, and MEM4) and the logic die LOG are stacked; para. 37, each memory die MEM, a dynamic random-access memory (DRAM)).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ajima et al. (US 20200335143 A1) in view of Gupta et al. (US 20080209283 A1).

As per claim 12, Ajima et al. teach a memory device comprising a substrate, an interposer disposed over the substrate, and a logic die and a plurality of stacked memory dies disposed over the interposer (fig. 3, para. 53, a stacked memory 102 in which a plurality of memory dies MEM (MEM1, MEM2, MEM3, and MEM4) and the logic die LOG are stacked, an interposer 40, and a substrate 50).
However Ajima et al. do not explicitly teach a plurality of functional elements, the plurality of functional elements comprising a plurality of latch elements; in a first mode, performing one or more functional operations using the functional elements and storing functional data associated with the one or more functional operations at the plurality of latch elements; in a second mode: performing a memory test operation for the memory device to determine memory test/repair data, the memory test/repair data comprising a series of bits representing a serial list of memory addresses of faulty memory storage locations of the memory device that are identified during the memory test operation; and storing, in parallel, each bit of the memory test/repair data at a corresponding latch element of the plurality of latch elements; configuring the plurality of latch elements into a scan chain and using the scan chain to access the memory test/repair data; and repairing the memory device using the memory test/repair data accessed from the scan chain.

in a first mode, performing one or more functional operations using the functional elements and storing functional data associated with the one or more functional operations at the plurality of latch elements (para. 11, store a functional data bit from the functional component at the latch during a functional mode of the memory device);
in a second mode: performing a memory test operation for the memory device to determine memory test/repair data, the memory test/repair data comprising a series of bits representing a serial list of memory addresses of faulty memory storage locations of the memory device that are identified during the memory test operation (fig. 2, para. 18, the memory test operation, information generated from the memory test operation as memory test/repair data, the memory test/repair data include, a series of bits representing a serial list of the memory addresses of faulty memory storage locations identified by the BIST/repair module 106; para. 23, memory, test, the repair analysis module 204 includes an output to provide an address value for a faulty memory storage location (FADDR) 216; para. 24, memory test operation, the repair analysis module 204 provides the FADDR); and 
storing, in parallel, each bit of the memory test/repair data at a corresponding latch element of the plurality of latch elements (para. 24, in memory test mode, a memory test operation, the memory address storage module 206 latches the FADDR value 216 (the memory test/repair data), the memory address storage module 206 then distributes each bit of at least a portion of the FADDR value 216 to a corresponding latch component for storage, each of the bits of the FADDR value 216 may be individually distributed via, e.g., a mapping from the memory address storage module 206 (i.e. in parallel);
configuring the plurality of latch elements into a scan chain and using the scan chain to access the memory test/repair data; and repairing the memory device using the memory test/repair data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Ajima et al. the ability to provide
a plurality of functional elements, the plurality of functional elements comprising a plurality of latch elements; in a first mode, performing one or more functional operations using the functional elements and storing functional data associated with the one or more functional operations at the plurality of latch elements; in a second mode: performing a memory test operation for the memory device to determine memory test/repair data, the memory test/repair data comprising a series of bits representing a serial list of memory addresses of faulty memory storage locations of the memory device that are identified during the memory test operation; and storing, in parallel, each bit of the memory test/repair data at a corresponding latch element of the plurality of latch elements; configuring the plurality of latch elements into a scan chain and using the scan chain to access the memory test/repair data; and repairing the memory device using the memory test/repair data accessed from the scan chain as taught by Gupta et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for performing memory test and repair operations to Ajima et al.’s memory device.

As per claim 13, Ajima et al. and Gupta et al. teach the additional limitations.


As per claim 14, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that repairing the memory device further comprises repairing the memory device using a fuse controller of the memory device (fig. 1, para. 15, the fuse processor 108 can include any of a variety of fuse mechanisms (e.g., a fuse array) for rerouting memory addresses mapped to a faulty memory storage location to an alternate storage location, the fuse processor 108 includes a processor and related circuitry that selects fuses to blow so as to reroute from faulty memory locations).

As per claim 15, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach configuring the plurality of latch elements into a scan chain and scanning out the memory test/repair data to an external device via an external test port of the memory device (fig. 1, para. 34, enabling the set of latch components to be used as a scan chain and an external test device can scan out the memory test /repair data from the set of latch components via the test port 104).

As per claim 16, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that storing the memory test/repair data at the plurality of latch elements comprises: configuring the plurality of latch elements into a scan chain; and scanning the memory test/repair data into the scan chain (fig. 2, para. 24, the memory address storage 

As per claim 17, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that storing the memory test/repair data at the plurality of latch elements comprises configuring the plurality of latch elements to store the memory test/repair data in response to a control signal having a first state (para. 12, latch components are utilized to store memory test/repair data related to a memory test operation depending on a mode of the memory device).

As per claim 18, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach that storing the functional data at the plurality of latch elements comprises configuring the plurality of latch elements to store the functional data in response to the control signal having a second state (para. 12, latch components are utilized to store functional data related to a functional operation, depending on a mode of the memory device).


As per claim 19, Ajima et al. and Gupta et al. teach the additional limitations.
Gupta et al. teach accessing the memory test/repair data from the plurality of latch elements via an external test port (fig. 1, para. 34, enabling the set of latch components to be used as a scan chain and an external test device can scan out the memory test /repair data from the set of latch components via the test port 104).

As per claim 20, Ajima et al. and Gupta et al. teach the additional limitations.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung et al. (US 20030237031 A1, publication date: December 25, 2003) disclose a memory module testing/repairing method and device that uses standby memory cells inside a memory chip to replace any faulty memory addresses found inside the memory module. The method includes testing the memory module, registering any faulty memory addresses, and finally blocking the fixed address paths to the faulty memory addresses and replacing the faulty memory addresses with standby addresses by selectively blowing an electrical fuse (abstract).

Ogino (US 20040042293 A1, publication date: March 4, 2004) discloses that a memory section includes an array of a plurality of memory elements, an address selecting circuit, a data selecting circuit having a data writing section for being driven for writing or reading normal data or test data, and a data reading section for generating an output to represent a positive and a negative of a read value of stored data from the memory elements. A memory controlling section includes a computing means for inputting/outputting, computing, storing, or controlling data and control information, a nonvolatile defect-and -fault recovery table used for holding an inherent history of a semiconductor memory, registering a detected defect or fault, and mapping the memory element by the unit of address or by the unit of data selection path of the memory element to a registered alternative address or data selection path, and a controlling and storing means for storing data, information for control or test, or a processing procedure (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111